STORY, Circuit Justice.
I am of opinion that the plaintiff is entitled to a verdict. The proprietors’ vote, in *1773, applied only to highways then in existence, and not to such as were in posse, under the vote in 16S1; the right to lay out which-was reserved by the proprietors, but which were never in fact laid out. The evidence of long use of a particular way might perhaps be sufficient to authorize a presumption, that the way so used was afterwards laid out, although no record of it can be found. But the main difficulty will still remain, for the locus in quo is not within the limits of that way, which has been altered, and a new way laid over the plaintiff’s land without authority. Verdict for plaintiff.